I regret that the majority have concluded that it is legally impossible to sustain the carefully conceived plan of the great-hearted man who, not being so fortunate as to have had a son or sons of his own, was yet willing, throughout a long life, to give so much time and effort toward the spiritual and physical development of the sons of others. The result of the majority opinion is doubly distressing because it carries with it the necessary inference that Mr. Murphy did not possess the legal ability to draft an instrument which would lawfully carry out the purpose he had in mind. It is my opinion that the principles of our law neither require nor justify the result reached by the majority, and that the instrument, condemned by the majority as testamentary in its nature, is, what it was quite obviously intended to be, a valid and enforceable contract.
During his lifetime, as is commonly known and as appears of record, Mr. Murphy gave unstintingly of his time and substance to the support of the Young Men's Christian Association. As he grew older, he *Page 422 
wanted to do something of a lasting and permanent nature. He owned a tract of land suitable for a boys' camp. A will would not answer his purpose. He wanted the Y.M.C.A. to receive immediate benefit from the property, and, in order that the maximum benefit might at once be obtained, he wanted it to spend considerable funds for improvements. This the Y.M.C.A. could not be expected to do on the faith of a will, which is never effective until death and always subject to revocation. A deed would not answer his purpose, because he wished — for the good of the donee — to retain some semblance of control over the use and development of the property, not necessarily until his death, as will be later shown, but as long as he should remain in possession of his judgment and faculties, and so he resorted to contract.
It is not difficult, from a study of the instrument in question, to reconstruct Mr. Murphy's mental processes. He knew that, if the Y.M.C.A. promised to make certain improvements on the land and to continuously do certain things in reference thereto, in consideration of his promise to give it a deed on, say, January 1, 1935, this would constitute a valid contract which the Y.M.C.A. could enforce. But that would not answer the purpose, because he might live much longer than that. He knew also that it was not necessary to fix a calendar date for the completion of performance in order to give the contract validity, but that the contract would be valid if it was agreed that the Y.M.C.A. should receive a conveyance provided it continued to occupy the land and do the stipulated things until, for example, it secured a definite number of dues-paying members, or until one of its members won a first in the Olympic games, or until the death of A. But such contingencies would not answer his purpose, because they might happen long before he *Page 423 
became incapable by death or otherwise; and so, he hit upon an idea — but let him speak for himself, — I quote from the contract which he drew in the form of a lease:
"It is understood on behalf of the lessor that the services to be rendered and the work to be performed, and the expenditures to be made by the said lessee [the Y.M.C.A.] in the fulfillment of the provisions in this lease, is a sufficient consideration for the passing of the title of the said lands and premises to the lessee upon the death of the lessor, or sooner upon the appointment of a guardian or a trustee, and said transfer andpassing shall not be regarded as a gift or devise, but for a goodand sufficient consideration, and the executors or administrators or personal representatives of said lessor are hereby authorized, directed and empowered upon his death, orsooner upon the appointment by his deed or otherwise of a guardian or a trustee to manage his estate, to execute any and all conveyances which may be necessary and proper to vest in the said lessee." (Italics mine.)
There can be no doubt but that Mr. Murphy realized there might be a claim that the contract was an instrument testamentary in character, and that he deliberately employed the above language to specifically show that it was not. The majority have held that it is, notwithstanding.
I hope I may say, without giving offense, that I have never before known a court to hold that an instrument which, by its express terms, may operate to shift title to property before the death of the maker, was, or could be, testamentary in character. And how definitely and explicitly the instrument declares that the land is not devised, and that title does not pass by virtue of Mr. Murphy's death; but that that event is merely to mark the completion of the Y.M.C.A.'s stipulated performance, and that the Y.M.C.A. shall become entitled to the land, not automatically because *Page 424 
of Mr. Murphy's death, but solely by virtue of having given full consideration as per contract, and that accordingly a deed is necessary to pass title! Another man's death might have been used to mark the completion of the Y.M.C.A.'s performance. I know of no legal reason why Mr. Murphy could not use his own death for that purpose.
I think, therefore, that the instrument in question is a good and enforceable contract. Indeed, having Mr. Murphy's purpose in mind, it should be regarded as a clever and constructive piece of legal work. I cannot escape the conviction that Mr. Murphy's plan has failed, not because it was in any way legally deficient, but simply because it was unprecedented. If he was guilty of any lapse in its preparation, it was merely in not taking sufficient account of the fact that the legal mind is invincibly hostile to the new, the strange, and the unfamiliar.
Mr. Murphy was a very able lawyer of the old school, accustomed to arrive at decisions by the studious application of sound legal principles to the matter at hand. We of the current vintage employ a semi-mechanical method. Trained under the case system, we have set up long, long rows of compartments and labelled pigeon holes, and, when a given situation is presented, we run along these pigeon holes until we find one in which cases that appear similar have formerly been filed, and, having found it, straightway thrust the instant matter in, and thus our decision is made. This, I think, is what occurred in this case. No pigeon hole was at hand containing decisions involving an instrument exactly like the instrument in the case at bar, for it is in form wholly new and unprecedented. But since, under its terms, the Y.M.C.A.'s right to a conveyance ripened coincidentally with the death of the maker, it seemed to the majority *Page 425 
to be related to that class of instruments which provide that title shall vest upon and by virtue of the death of the maker, and so it was forced into the pigeon hole labelled "Instruments Testamentary in Character." It does not belong there.
In my opinion, the judgment of the lower court should have been sustained.